Citation Nr: 0520771	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who had a period of active duty 
for training from March to August 1965, with additional 
active duty service from June 1966 to June 1968.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2003 rating decision by the Boise Department 
of Veterans Affairs (VA) Regional Office (RO).  Historically, 
the RO granted service connection for PTSD, rated 30 percent, 
in May 1992.  In August 2002, the RO increased the rating for 
PTSD to the current 70 percent.  In December 2004, the 
veteran filed a claim for an increased rating for PTSD.  This 
matter has not been addressed by the RO, but is inextricably 
intertwined with the matter on appeal.  In July 2005, the 
Board granted the veteran's motion to advance his appeal on 
the Board's docket.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran received what appears to be an adequate "duty to 
assist" letter in December 2004.  A statement of the case 
(SOC) issued in February 2004 provided him more specific 
details regarding the matter at hand, and informed him of the 
Veterans Claims Assistance Act of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  
Here, the record has been supplemented with additional 
evidence (some received by the RO in February 2005 and some 
received by the Board in July 2005) that has not been 
reviewed by the RO since the most recent supplemental SOC 
(SSOC) was issued in November 2004.  The veteran has not 
waived AOJ initial consideration of this evidence.  [The 
veteran's representative submitted additional evidence in 
December 2004 with a waiver of initial consideration by the 
AOJ.  There is no indication that the December 2004 waiver 
was intended to serve as a "prospective" waiver of AOJ 
initial consideration of any future evidentiary 
submission(s).]  Under the Federal Circuit case cited above 
(DAV), the Board has no recourse but to remand the case for 
AOJ initial consideration of the additional evidence received 
by VA in February and July 2005.  

Furthermore, the veteran's unadjudicated claim for an 
increased rating for PTSD is inextricably intertwined with 
the claim seeking TDIU, and the two should be considered 
concurrently.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Essentially, the veteran claims that he is unable to maintain 
gainful employment due to his PTSD symptoms, including lack 
of concentration, inability to take authority and instruction 
well, and constant arguing with other employees.  The medical 
evidence of record in this case contains conflicting evidence 
and opinions regarding the impact PTSD has on the veteran's 
employability.  The evidence includes reports of VA 
examinations in April 1992, August 2002, and January 2004, 
and each report shows a diagnosis of PTSD.  The April 1992 
examination report indicates that the veteran was in a 
"series" of automobile accidents in 1991, and the diagnoses 
(in addition to PTSD) included "organic mental syndrome not 
otherwise specified (mild neuro-cognitive deficit secondary 
to closed head trauma)."  On VA examination in August 2002, 
a VA psychologist reported that the veteran had been disabled 
over the prior ten years "following a near-fatal car wreck 
which left him 'out' (presumable unconscious or otherwise 
unable to retain memories) for about 30 days."  It was 
further noted that he had a fairly stable career as a 
carpenter/contractor but had been unemployed since the 
automobile accident.  The Global Assessment of Functioning 
(GAF) score was 40.  The psychologist opined that the 
veteran's PTSD symptoms had a modest impact on his ability to 
obtain and maintain gainful employment; the 1990 automobile 
accident interrupted a relatively stable work history; and 
the resulting medical issues, possibly including memory 
impairments, appeared to be the main factors in explaining 
his current occupational limitations.  The same VA 
psychologist examined the veteran in January 2004, and 
reported that the veteran's PTSD symptoms continued to have a 
negative impact on his ability to maintain gainful 
employment, primarily due to his difficulty with being 
supervised and instructed by others (corresponding to PTSD 
symptoms of irritability and anger, and feeling detached and 
estranged from others).  A GAF score of 40 is shown.  The 
psychologist again opined, however, that the medical 
conditions resulting from a 1990 automobile accident (back 
and knee pain and limitations, and memory and concentration 
problems), appeared to be much more critical factors in 
limiting the veteran's occupational functioning.  

Records from the Social Security Administration (SSA) include 
a May 1992 decision which awarded the veteran SSA disability 
benefits from February 25, 1991.  It was noted that he had 
PTSD, an organic mental disorder, and an affective disorder 
which were considered "severe".  

Private medical records include an October 2002 letter from 
W. H., M.S., (Mr. H.), who reported that he had counseled the 
veteran at the Boise Vet Center for approximately 12 years.  
Mr. H. reported that the veteran cannot tolerate authority 
and has a code of ethics understood by few.  Mr. H. had never 
known the veteran to work for any employer, and he could not 
be depended upon to consistently arrive at a job site.  Mr. 
H. stated that the veteran's "experiences in Vietnam and 
with the military have so changed him that he no longer can 
function in an employee-employer relationship."  In a March 
2004 letter, Mr. H. reported that he continued to counsel the 
veteran, and recalled that the veteran's original complaint 
(in April 1991) was "recall of experiences in Vietnam 
predicated by an automobile accident."  The counselor stated 
that it was apparent the veteran had "significant" problems 
with PTSD.  He noted that the veteran had a sporadic work 
history as he was unable to work for an employer due to 
significant authority figure problems, and he was able to 
work only sporadically as a handyman due to significant PTSD 
symptoms.  Mr. H. opined that without SSA and VA 
compensation, the veteran "would be living either in a 
shelter or on the street," and "he is unemployable by 
others and does very poorly in self employment."  Finally, 
evidence recently received reflects that on recent 
hospitalization the diagnoses included marijuana abuse and 
alcohol abuse in remission.  Notably, compensation may not be 
paid for any disability resulting from the abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110.

Given that there is conflicting medical evidence as to the 
extent to which the veteran's employability is affected by 
his PTSD vs. nonservice connected disabilities (including the 
residuals of a postservice automobile accident) and drug or 
alcohol abuse, an examination to secure a medical advisory 
opinion in this matter is indicated.  

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations, and specify that if 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655(b).  VA 
regulations also provide that when evidence requested in 
connection with a claim for increase is not furnished within 
a year of request, the claim shall be considered abandoned.  
38 C.F.R. § 3.158.

Finally, the record suggests ongoing treatment.  In fact, the 
veteran's representative noted that additional evidence from 
Canyon View Hospital (submitted to VA in February 2005) 
consists only of an "overview/outline" of the veteran's 
psychiatric treatment at that private facility.  The 
representative specifically requested that VA assist the 
veteran in obtaining the underlying clinical records 
pertaining to the veteran's treatment at Canyon View 
Hospital.  Furthermore, in an August 2002 VA examination 
report, the examiner noted that the veteran participates in 
weekly counseling sessions with a VA social worker (A. Tubbs, 
MSW) at the Boise VA Medical Center (VAMC), and he received 
pharmacotherapy from a VA physician at the same facility.  
Any such records must be obtained, if available, as the 
information therein may be critical to the matter at hand.  
Accordingly, the case is REMANDED to the RO for the 
following:
1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
from January 2004 (the date of the most 
recent VA examination) to the present, 
then obtain complete records of such 
treatment from all sources identified.  
The RO must obtain any reports of VA 
treatment for psychiatric disability (not 
already of record), including records 
related to veteran's weekly counseling 
for PTSD at the Boise VAMC.  Also, 
clinical (inpatient and outpatient) 
medical records from Canyon View Hospital 
should be obtained.  The veteran must 
assist in this matter by responding to 
the request for information and providing 
any necessary releases. 

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
his impairment of capacity for employment 
based solely on his PTSD.  The claims 
folder must be made available to the 
field examiner for review in conjunction 
with the examination, and the field 
examiner must note on the survey report 
that the claims folder has been reviewed.  
The field examiner should ascertain the 
veteran's daily activities (i.e., how he 
passes the typical day), the extent of 
his social activities, what (if any) 
functions the veteran is incapable of 
performing, and (to the extent possible) 
the extent of his drug (specifically 
marijuana) and alcohol use/abuse.   

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of his 
service-connected PTSD, and its impact on 
his employability.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should report findings in 
detail, and should distinguish, to the 
extent possible, between the social and 
industrial impairment due to PTSD, and 
impairment due to any co-existing mental 
or physical disorder or to illicit 
substance/alcohol abuse.  It is also 
requested that the examiner assign a GAF 
score attributable solely to the 
veteran's PTSD, and explain the 
significance of the score.  The examiner 
must also offer an opinion as to whether 
the veteran's PTSD, alone, renders him 
incapable of obtaining and maintaining 
gainful employment.  The examiner must 
explain the rationale for all opinions 
given.

4.  The RO should then address the claim 
seeking and increased rating for PTSD, 
and readjudicate the claim of entitlement 
to a TDIU.  If TDIU remains denied, the 
RO should provide the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded.  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


